                                          Case 3:20-cv-01433-MMC Document 47 Filed 06/26/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GLEN J. RAMOS, et al.,                           Case No. 20-cv-01433-MMC
                                  8                    Plaintiffs,
                                                                                          ORDER DENYING PLAINTIFFS’
                                  9              v.                                       MOTION FOR REMAND; VACATING
                                                                                          HEARING
                                  10     U.S. BANK, N.A., et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiffs’ Motion for Remand, filed May 22, 2020, by which

                                  14   motion plaintiffs seek an order remanding the above-titled action to state court, based on

                                  15   lack of diversity jurisdiction and the doctrine of abstention established in Burford v. Sun

                                  16   Oil Co., 319 U.S. 315 (1943). Defendant JPMorgan Chase Bank, N.A. (“Chase”) has

                                  17   filed opposition; plaintiffs have not filed a reply. Having read and considered the papers

                                  18   filed in support of and in opposition to the motion, the Court deems the matter appropriate

                                  19   for decision on the parties’ respective written submissions, VACATES the hearing

                                  20   scheduled for July 10, 2020, and rules as follows.

                                  21          First, contrary to plaintiffs’ argument, Chase has met its burden of showing

                                  22   diversity of citizenship. It is undisputed that plaintiffs are citizens of California (see

                                  23   Compl. ¶ 1; Mot. at 14:8; Notice of Removal ¶ 6) and that defendant Select Portfolio

                                  24   Servicing, Inc. is a citizen of Utah (see Compl. ¶ 3; Notice of Removal ¶ 9 & Ex. C). As to

                                  25   the other defendants named in the instant action, specifically, Chase and U.S. Bank,

                                  26   N.A., both of which are national banking associations (see Chase’s Request for Judicial

                                  27

                                  28
                                          Case 3:20-cv-01433-MMC Document 47 Filed 06/26/20 Page 2 of 3




                                  1    Notice, Exs. A-C),1 the Court, for the reasons stated by Chase, finds said entities are

                                  2    citizens of Ohio.2 (See id.); see also Wachovia Bank v. Schmidt, 546 U.S. 303, 318

                                  3    (2006) (holding national banking association is citizen of state where its main office is

                                  4    located according to its articles of association); Shin v. Washington Mut. Bank, F.A., No.

                                  5    18-CV-02143-YGR, 2018 WL 3392138, at *3 (N.D. Cal. July 12, 2018) (holding “Chase is

                                  6    a national banking association with its main office, as designated in its articles of

                                  7    association, in Columbus, Ohio”); Williams v. Bank of Am., N.A., No. 15-CV-00792-LHK,

                                  8    2015 WL 1885455, at *3 (N.D. Cal. Apr. 24, 2015) (holding “U.S. Bank, a Delaware

                                  9    corporation whose main office is in Cincinnati, Ohio, is a citizen of Ohio for purposes of

                                  10   diversity jurisdiction”). Accordingly, as the instant action involves claims by citizens of

                                  11   California against citizens of Utah and Ohio, there is complete diversity of citizenship

                                  12   among the parties.
Northern District of California
 United States District Court




                                  13          Next, the Court finds unpersuasive plaintiffs’ argument that the above-titled action,

                                  14   should be remanded under the doctrine of abstention established in Burford v. Sun Oil

                                  15   Co., 319 U.S. 315 (1943). Plaintiffs assert claims for quiet title, cancellation of

                                  16   instruments, slander of title, and violations of the California Homeowners Bill of Rights,

                                  17   and are seeking damages as well as an injunction precluding defendants from completing

                                  18   a non-judicial foreclosure. For the reasons stated by Chase, plaintiffs’ suit does not meet

                                  19   the requirements for abstention under Burford. See United States v. Morros, 268 F.3d

                                  20   695, 705 (9th Cir. 2001) (explaining Burford abstention requires: that “the state has

                                  21

                                  22
                                              1
                                               Chase’s unopposed request for judicial notice of public records of the United
                                       States Office of the Comptroller of the Currency and the Federal Deposition Insurance
                                  23   Corporation is hereby GRANTED. See MGIC Indem. Corp. v. Weisman, 803 F.2d 500,
                                       504 (9th Cir. 1986) (holding court may “take judicial notice of matters of public record”);
                                  24   see also Kenery v. Wells Fargo, N.A., No. 5:13-cv-02411-BLF, 2014 WL 4183274, at *2
                                       (N.D. Cal. Aug. 22, 2014) (taking judicial notice of “[p]rintout from the website of the
                                  25   Federal Deposit Insurance Corporation”).

                                  26
                                              2
                                                 Contrary to plaintiffs’ argument, the citizenship of Clear Recon Corp., a non-
                                       party, is not relevant to the Court’s determination as to diversity of citizenship. See Kuntz
                                  27   v. Lamar Corp., 385 F.3d 1177, 1181 (9th Cir. 2004) (“For a case to qualify for federal
                                       jurisdiction under 28 U.S.C. § 1332(a), there must be complete diversity of citizenship
                                  28   between the parties opposed in interest” (emphasis added)).

                                                                                     2
                                         Case 3:20-cv-01433-MMC Document 47 Filed 06/26/20 Page 3 of 3




                                  1    chosen to concentrate suits challenging the actions of the agency involved in a particular

                                  2    court,” that “federal issues could not be separated easily from complex state law issues

                                  3    with respect to which state courts might have special competence,” and that “federal

                                  4    review might disrupt state efforts to establish a coherent policy” (emphasis added)); see

                                  5    also Palencia v. Ocwen Fin. Servs., Inc., No. 11-cv-8183-PA, 2011 WL 13223523, at *2

                                  6    (C.D. Cal. Dec. 14, 2011) (finding Burford abstention unwarranted in action challenging

                                  7    foreclosure). Moreover, even if Burford abstention were warranted, remand would not be

                                  8    appropriate here, as plaintiffs seek damages. See Quackenbush v. Allstate Ins. Co., 517

                                  9    U.S. 706, 721 (1996) (“[W]hile we have held that federal courts may stay actions for

                                  10   damages based on abstention principles, we have not held that those principles support

                                  11   the outright dismissal or remand of damages actions.”).

                                  12         Accordingly, plaintiffs’ motion for remand is hereby DENIED.
Northern District of California
 United States District Court




                                  13         IT IS SO ORDERED.

                                  14

                                  15   Dated: June 26, 2020
                                                                                              MAXINE M. CHESNEY
                                  16                                                          United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   3
